     Case 3:20-cv-00740 Document 41 Filed 02/17/21 Page 1 of 2 PageID #: 306




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CHRISTOPHER FAIN;
ZACHARY MARTELL; and
BRIAN MCNEMAR,
individually and on behalf of all others similarly situated,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:20-0740

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services;
WEST VIRGINIA DEPARTMENT OF HEALTH
AND HUMAN RESOURCES, BUREAU FOR
MEDICAL SERVICES;
TED CHEATHAM, in his official capacity as
Director of the West Virginia Public Employees
Insurance Agency; and
THE HEALTH PLAN OF WEST VIRGINIA, INC.,

                               Defendants.

                                              ORDER

       Pending before the Court is the Amended Joint Motion to Dismiss Plaintiffs’ Affordable

Health Care Act Claim against Ted Cheatham (ECF No. 38). For good cause shown, the original

Joint Motion (ECF No. 36) is DENIED AS MOOT and the Amended Motion (ECF No. 38) is

GRANTED. The claim by Plaintiffs Brian McNemar and Zachary Martell against Defendant Ted

Cheatham in Count II of the Complaint is DISMISSED WITH PREJUDICE.
    Case 3:20-cv-00740 Document 41 Filed 02/17/21 Page 2 of 2 PageID #: 307




       The Clerk is DIRECTED to send a copy of this Order to counsel of record and any

unrepresented parties.



                                       ENTER:        February 17, 2021




                                         -2-
